DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Industry-University Cooperation Foundation Hanyang Universtity, IUCF-HYU, (KR20150014998, see Machine Translation for citations) in view of in view of Tiquet (US20180183051).
Regarding Claim 1, IUCF-HYU discloses a negative electrode comprising (anode for secondary battery, [001]):
A current collector ([0011]);
A first negative electrode active material layer positioned on at least on surface of the current collector (first negative electrode mixture layer positioned applied to surface of current collector, [0010-0011]), wherein the first negative electrode active material layer comprises a first carbonaceous active material (first negative electrode mixture layer including carbon particles as anode active material, [0010-0011]), and 
A second negative electrode active material layer positioned on a surface of the first negative electrode active material layer (negative electrode having a second negative electrode mixture layer on top the first negative electrode mixture layer-[0010-0011],[0037]), wherein the second negative electrode active material layer comprises a silicon-based active material (second negative electrode mixture layer uses nano-structures silicon as active material-[0010-0011],[0037]). 
IUCF-HYU is silent to the inclusion of carbon nanotubes distributed homogeneously on the surface of the silicon-based active material.
Tiquet discloses a composite material which can be used as a negative electrode active material ([0107]). Tiquet further discloses wherein the anode active material comprises carbon nanotubes and silicon nanoparticles ([0027]). Tiquet further discloses wherein the carbon nanotubes are homogenously distributed in the composite material ([0046]). Tiquet teaches that, when compared to structures where the materials included, i.e. the silicon and carbon nanotubes, are randomly distributed, Tiquet’s homogenous material has a higher cycle performance and improved rapid charging ([0083]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the silicon-based active material layer of IUCF-HYU with the teachings of Tiquet to have carbon nanotubes distributed homogenously on the surface of the silicon-based active material. This modified structure would yield the expected result of higher cycle performance and improved rapid charging.
Regarding Claim 2, IUCF-HYU in view of Tiquet discloses the limitations as set forth above. IUCF-HYU discloses that the second negative electrode active material layer further comprises a second carbonaceous active material (carbon particles may be one or more selected from a group of different carbon particles-[0013]).
Regarding Claim 3, IUCF-HYU in view of Tiquet discloses the limitations as set forth above.
IUCF-HYU in view of Tiquet does not directly discloses the carbon nanotubes wt% in relation to the total weight of the first and second negative electrodes. 
IUCY-HYU discloses that the first negative electrode mixture layer including carbon particles and the second negative electrode mixture layer including silicon can have a thickness of 9:1 to 5:5 ([0018]), thus teaching the content of both of these electrode mixture layers is optimizable. 
Tiquet discloses that the weight ratio of the silicon active material particles to the carbon nanotubes can range from 60:1 to 99:1 ([0204]), thus teaching the content of carbon nanotubes in the silicon active material layer is optimizable. Tiquet further discloses that the weight ratio of silicon nanoparticles to Carbon nanotubes for example 1 is 99:1 ([0297]).
Therefore, it would be obvious to one of ordinary skill in the art to optimize the carbon nanotube content of IUCF-HYU in view of Tiquet with the teachings of Tiquet to have the carbon nanotubes present in an amount of 0.1 wt% to 2 wt% based on eh total weight of the first and second negative electrode active material layers. 
Regarding Claim 4, IUCF-HYU in view of Tiquet discloses the limitations as set forth above. 
Tiquet discloses that the weight ratio of the silicon active material particles to the carbon nanotubes can range from 60:1 to 99:1 ([0204]). Tiquet further discloses that the weight ratio of silicon nanoparticles to Carbon nanotubes for example 1 is 99:1 ([0297]), which meets the instant claim range of 1 part to 20 parts by weight based on 100 parts by weigh of the silicon-based active material. 
Therefore it would be obvious to one of ordinary skill in the art to modify the silicon active material layer with the teachings of Tiquet to have a silicon based active material that has a carbon nanotubes present in an amount of 1 part to 20 parts by weight based on 100 parts by weight of the silicon-based active material. This modified structure would yield the expected result of higher cycle performance and improved rapid charging.
Regarding Claim 5, IUCF-HYU in view of Tiquet discloses the limitations as set forth above.
Tiquet discloses that the carbon nanotubes have a mean length of 1 μm – 10 μm, for example 2 μm ([0149]), which substantially overlaps the instant claim range of 0.5 μm to 20 μm. Tiquet further discloses wherein the carbon nanotubes have an average diameter of 5 nm to 50 nm, for example 20 nm, ([0149]), which substantially overlaps the instant claim range of 10 nm to 120 nm.
Therefore it would be obvious to one of ordinary skill in the art to modify IUCF-HYU with the teachings of Tiquet to optmize the carbon nanotubes to have an average diameter of 10 nm to 120 nm, and an average length of 0.5 μm to 20 μm. This modified structure would yield the expected result of higher cycle performance and improved rapid charging.
Regarding Claim 8, IUCF-HYU in view of Tiquet discloses the limitations as set forth above. IUCF-HYU further discloses wherein the first negative electrode active material layer and the second negative electrode active material layer have a thickness ratio of 90:10 to 10:90 (both layers can have thickness ratio of 5:5, [0018]).
Regarding Claim 9, IUCF-HYU in view of Tiquet discloses the limitations as set forth above. IUCF-HYU discloses a lithium secondary battery comprising a positive electrode, a separator, a lithium salt in a non-aqueous electrolyte, and the negative electrode ([0046]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Industry-University Cooperation Foundation Hanyang Universtity, IUCF-HYU, (KR20150014998, see Machine Translation for citations) in view of in view of Tiquet (US20180183051) further in view of further in view of Takashi (KR20150052004, see Machine Translation for citations) (provided in Applicant’s IDS filed on May 26th, 2021).
Regarding Claim 6, IUCF-HYU in view of Tiquet discloses the limitations as set forth above. 
IUCF-HYU in view of Tiquet does not disclose the specific surface area of the carbon nanotubes. 
Takashi discloses an electrode with a carbon nanotube structure that has a specific surface area of 50 to 400 m2/g ([0031]), which is encompassed by the instant claimed range. Takashi teaches that this structure allows for high current charging and discharging to be maintained over a long period of life, and allow for a high capacity of the lithium ion secondary battery.
Therefore, it would be obvious to one of ordinary skill in the art to modify the carbon nanotubes structure of IUCF-HYU in view of Tiquet with the teachings of Takashi to have a specific surface area of the carbon nanotubes to be 100-3000 m2/g. This modified structure would have the expected result of allowing for high current charging and discharging to be maintained over a long period of life, and allowing a high capacity of the lithium ion secondary battery.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Industry-University Cooperation Foundation Hanyang Universtity, IUCF-HYU, (KR20150014998, see Machine Translation for citations) in view of in view of Tiquet (US20180183051) further in view of Hayashi (JPWO2018146865, see US National Stage Entry, US20200058941, for citations).
Regarding Claim 7, IUCF-HYU in view of Tiquet discloses the limitations as set forth above. 
Although IUCF-HYU discloses that the thickness of the first negative electrode active material layer and second negative electrode active material layer can be optimized to be in a range of 9:1 to 5:5 (0018), IUCF-HY is silent to the wt% of the silicon-based active material based on a total weight of the first and second negative electrode active material layers.
Hayashi discloses the mixing ratio of the first active substance-200, which is the silicon-based electrode, to the mixing ratio of the second active substance-300 is preferably 5:95 to 40:60 ([0055-0056]). Hayashi further discloses that for the silicon based electrode, the preferred weight percent of the conductive carbon additives to the silicon-based active material layer is 0.1 % to 15 % ([0100]). Hayashi teaches that these mixing ratios allow the expansion and contraction of the electrode and the decomposition reaction of the electrolytic solution can be suppressed ([0056]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the silicon electrode active material with the teachings of Hayashi to optimize the weight percent of the silicon-based active material to reach the claimed weight percent of the silicon-based active material to the total weight of first and second negative electrode active material layers of 1-30 wt%. This optimization would have the expected result of suppressing expansion and contraction of the electrode and suppressing the decomposition reaction of the electrolytic solution. 
Response to Arguments
Applicant’s amendments, see Claims, filed June 17th, 2022, with respect to Claims 1,2,4 & 9 has been fully considered and are persuasive in view of the amendments. Therefore, the 102 rejection of Claims 1, 2, 4 & 9 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 Rejection under IUCF-HYU in view of Tiquet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728